
	

114 HR 3165 IH: Safer DC Act of 2015
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3165
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2015
			Mr. Gohmert introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on the Judiciary and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the apprehension, detention, and removal of certain aliens arrested by the District
			 of Columbia, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Safer DC Act of 2015. 2.Apprehension, detention, and removal of certain aliens arrested by the District of Columbia (a)District of Columbia To Promptly Notify Homeland Security on Apprehension of Removable AliensThe District of Columbia, upon arrest of an individual, shall provide the Secretary of Homeland Security information necessary to determine the citizenship and immigration status of that individual. The information provided shall include, at a minimum, the name of the individual, any aliases used by that individual, and the individuals fingerprints, if available or readily obtainable.
 (b)Homeland Security issuance of detainerUpon receiving notice under subsection (a) that an inadmissible or deportable alien is in the custody of the District of Columbia, the Secretary, notwithstanding any other provision of law, regulation, or policy, shall—
 (1)issue a detainer to detain the alien to the District of Columbia requiring the detention of the alien for not more than 48 hours (excluding Saturdays, Sundays, and holidays) after the conclusion of—
 (A)any criminal or other legal proceeding under District of Columbia law (including circumstances where the alien is released on bail following the conclusion of the charging process), after which the alien may be released; or
 (B)the completion of any term of imprisonment to which the alien may be sentenced under District of Columbia law; and
 (2)take the alien into custody when the alien is released from the custody of the District of Columbia.
 (c)District of Columbia To Hold Certain Criminal AliensUpon receipt of a detainer under subsection (b), the District of Columbia shall— (1)hold an alien who has been arrested for a period of up to 48 hours (excluding Saturdays, Sundays, and holidays) following the conclusion of the District of Columbia charging or dismissal proceeding; or
 (2)hold an alien who has been arrested for a period of up to 48 hours (excluding Saturdays, Sundays, and holidays) after the alien has completed the alien’s sentence under District of Columbia law.
				3.Penalties for failure to take into custody
 (a)In generalIf the Secretary fails to issue a detainer under section 2(b), no political appointee of the Department of Homeland Security may perform any function described in subsection (b) until such alien is taken into custody.
 (b)Functions describedThe functions described in this subsection are the following: (1)Travel using Government aircraft.
 (2)Receipt of any non-essential training. (3)Receipt of bonus pay, excluding overtime pay.
 (4)Receipt of any salary increase. 4.Fine for violationAny officer of the District of Columbia, acting in his or her official capacity, who knowingly violates section 2 shall pay a civil penalty of not more than $10,000 for each such violation.
		
